UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7756


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

QUINCY LAMONT SALLIEY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:10-cr-00298-RDB-1; 1:13-cv-01443-RDB)


Submitted:   April 23, 2015                 Decided: April 27, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Quincy Lamont Salliey, Appellant Pro Se.    Benjamin M. Block,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Quincy Lamont Salliey seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.     We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

      When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than sixty days after

the entry of the district court’s final judgment or order, Fed.

R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).        “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”   Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

August 4, 2014.    The notice of appeal was filed on December 1,

2014. 1   Because Salliey failed to file a timely notice of appeal

      1
       In accordance with Fed. R. App. P. 4(c)(1) and Houston v.
Lack, 487 U.S. 266 (1988), an incarcerated inmate’s notice of
appeal is deemed “filed” when deposited into the institution’s
mail system.    To demonstrate timely filing, the notice must
either be notarized or sworn to in accordance with 28 U.S.C.
§ 1746 (2012).   Fed. R. App. P. 4(c)(1).   Here, Salliey failed
to date his notice of appeal or include a certificate of
service. The envelope also fails to identify a postmark date or
the date Salliey delivered it to prison officials for mailing.
Finally, Salliey does not provide the date he filed his notice
of appeal in his informal brief. Under these circumstances, we
are confined to the date the district court filed the notice of
appeal.


                                  2
or to obtain an extension or reopening of the appeal period, we

dismiss the appeal. 2       We dispense with oral argument because the

facts    and   legal    contentions    are   adequately   presented     in   the

materials      before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                      DISMISSED




     2
       Although Salliey alleged in his notice of appeal that he
filed a motion for reconsideration that is still pending in the
district court, this assertion is belied by the record.



                                        3